Exhibit 10.29

PACER INTERNATIONAL, INC.

2012 PERFORMANCE BONUS PLAN

I. BONUS PLAN

The Pacer International, Inc., 2012 Performance Bonus Plan (the “Bonus Plan”) is
a variable pay plan providing compensation payments that are contingent upon
achieving pre-determined performance objectives or criteria with respect to the
2012 fiscal year period of Pacer International, Inc. (“Pacer International”),
and its subsidiaries (collectively with Pacer International, the “Company”). The
Bonus Plan does not include payment or provision for salary increases (whether
based on merit or otherwise), profit-sharing, savings or retirement plans, or
recognition awards.

The Bonus Plan will be communicated by the senior management of the Company’s
various organizational units to their respective employees (for purposes of the
Bonus Plan, these organizational units are the Company’s various business units,
functional groups, and the corporate unit); among other things these
communications will outline the Bonus Plan’s performance objectives for the
specific unit as well as for the entire Company on a consolidated basis. The
objective of this communication process is to create a “line of sight” link
between the Bonus Plan’s performance objectives and the success of the
organizational unit and the overall Company.

The Bonus Plan is a “pool-funded” program with periodic accruals for all
organizational units booked at the corporate level based on the organizational
units’ and the Company’s actual performance against the Bonus Plan’s performance
objectives during the relevant period. These accrual decisions are determined by
the Chief Executive Officer and Chief Financial Officer of Pacer International,
as appropriate.

The Bonus Plan’s objectives are to:

 

  •  

align individual behavior with stated business goals and objectives;

 

  •  

encourage achievement of specific business goals and objectives;

 

  •  

improve business unit, other organizational unit, support department, and
overall Company performance; and

 

  •  

attract and retain critical talent for the Company.

The performance objectives that are required to be satisfied in order for the
Company and each organizational unit to award and pay bonuses with respect to
the 2012 fiscal year are comprised of Business Unit operating income targets and
Company-wide consolidated operating income targets; these objectives are
established and approved by the Compensation Committee of the Pacer
International Board of Directors (the “Compensation Committee”) based on the
Company’s 2012 operating plan and budget approved by the Board of Directors.
Individual employees who are eligible to participate in the Bonus Plan are
assigned a target bonus opportunity. For purposes of the Bonus Plan, an
organizational unit’s target bonus opportunity is the sum, expressed as a dollar
amount, of the target bonus opportunities of the individual employees assigned
to that organizational unit.

 

Appendix – page 1



--------------------------------------------------------------------------------

Distribution of bonuses will occur after the determination and funding of the
organizational units’ bonus pools, and is expected to take place in February of
the following year. If necessary to maintain the deductibility of compensation
paid under the Bonus Plan pursuant to Section 162(m) of the Internal Revenue
Code, the distribution of bonuses to the Pacer International Chief Executive
Officer and four other most highly compensated officers of the Company will not
occur until the Compensation Committee has certified that the performance
objectives for the payment of such bonuses have been met.

II. INDIVIDUAL BONUS AWARDS

Once the organizational unit bonus pools have been determined, individual bonus
awards are determined based on a combination of an individual’s performance and
his or her contribution to his or her organizational unit. The Corporate Human
Resources Department will provide the various organizational unit management
teams with guidelines on grading an individual’s performance and contribution
and making bonus distributions once the organizational unit bonus pools have
been determined. Individual bonus distributions should be based on performance
and contribution, and those individuals who perform or contribute at a higher
level should be recognized for their performance and contribution.

 

  •  

As noted, actual bonus awards should be determined based on two components,
individual performance and contribution to the success of the organizational
unit (or support department within the organizational unit). Employees who
receive a “Does Not Meet” rating on their performance reviews will not be
eligible for any portion of their target bonus for the period in which they
received the “Does Not Meet” rating.

 

  •  

An employee must be an active employee at the time the bonus distribution occurs
to be eligible to receive the bonus. For purposes of the Bonus Plan, any
employee who has given notice prior to the distribution date of intent to end
employment after the distribution date shall not be considered an active
employee and shall not be entitled to receive a bonus. An employee who retires
in the year in which bonuses are earned and is currently retired at the time the
bonus is paid may be entitled to a partial bonus payment pro-rated through the
date of retirement in the sole discretion of the Chief Executive Officer of
Pacer International. An employee who is on approved FMLA or PDL leave (or other
medical leave with similar legal protections) may also be entitled to a bonus
payment upon his or her return from leave as required by law.

 

  •  

An employee with less than one year of employment may be eligible for a
pro-rated bonus. Bonus payments will be determined by applying the target bonus
percentage in effect at the end of the fiscal year to the employee’s base salary
earned during the bonus period. The Company shall deduct from all cash
distributions under the Bonus Plan any taxes required to be withheld by federal,
state, local or foreign government or taxing authority.

III. GENERAL TERMS

Nothing in the Bonus Plan shall confer upon any participant any right or
expectation to continue in the Company’s employ, or to interfere in any manner
with the absolute right of the Company to change or terminate a participant’s
employment at any time for any reason. Neither the Bonus Plan

 

Appendix – page 2



--------------------------------------------------------------------------------

nor any bonus award or right to receive any bonus award shall create or be
construed to create a trust or separate fund of any kind or any fiduciary
relationship between the Company and any participant or other person. Any right
to receive payments from the Company under the Bonus Plan shall be no greater
than the right of an unsecured general creditor of the Company.

During a participant’s lifetime, each bonus award, and each right under any
bonus award, shall be exercisable only by the participant or, if permissible
under applicable law, by the participant’s guardian or legal representative. No
bonus award, and no right under any bonus award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred to, or encumbered by a
participant other than by will or by the laws of descent and distribution and
any such purported transfer or encumbrance shall be void and unenforceable
against the Company.

The Bonus Plan is a discretionary plan provided by the Company, and it may be
amended, modified or supplemented at any time and from time to time, and may be
canceled or terminated at any time, in the sole discretion of the Compensation
Committee. In addition to, or in lieu of, the bonus formulas contained in the
Bonus Plan, in the event of special or extraordinary circumstances management
may recommend to the Compensation Committee retention, incentive or other bonus
grants or awards, but the grant, award or payment thereof, including any terms
and conditions relating thereto, shall be in the sole discretion of the
Compensation Committee. The Bonus Plan shall be administered by or under the
direction and supervision of the Chief Executive Officer of Pacer International,
whose determinations shall be final (subject to the approval of the Compensation
Committee to the extent required by applicable law or securities exchange
listing requirements or to maintain deductibility under Internal Revenue Code
Section 162(m)). Any such amendments, modifications, supplements or
determinations shall be made in a manner to maintain the deductibility of
compensation paid under the Bonus Plan pursuant to Internal Revenue Code
Section 162(m), to the extent such regulation would otherwise impair the
deductibility of compensation under the Bonus Plan.

The Bonus Plan is intended, and shall be interpreted, to provide compensation
that is exempt from IRS Code Section 409A under the short-term deferral
rule. The Company does not warrant that the Plan will comply with IRS Code
Section 409A with respect to any Bonus Plan participant or with respect to any
payment, however. In no event shall the Company nor any director, officer, or
employee of the Company nor any member of the Compensation Committee be liable
for any additional tax, interest, or penalty incurred by a participant as a
result of the Bonus Plan’s failure to satisfy the requirements of IRS Code
Section 409A, or as a result of the Bonus Plan’s failure to satisfy any other
requirements of applicable tax laws.

No member of the Board of Directors or any committee of the Board of Directors
of Pacer International or any of its subsidiaries, nor any officer of Pacer
International or any of its subsidiaries delegated authority under the Bonus
Plan, shall be liable for any action, omission or determination made in good
faith by such member, by the Board of Directors or any committee of the Board of
Directors of Pacer International or any of its subsidiaries, or by any such
officer with respect to the Bonus Plan or any bonus award.

The Bonus Plan shall be construed under the laws of the State of Tennessee, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.

 

Appendix – page 3